SOMEBYILLE, J.
Where specific property is sued for in an action of detinue, brought under the statute, the rule as to description is somewhat stricter than in trespass or trover, where damages only are recoverable. It is commonly said, that certainty in pleadings includes both precision and particularity ; but these words are used in a sense opposed to *148ambiguity and generality. Reasonable certainty of description is all that can be required, even in reference to written instruments, involving such particularity only as would lead to the identification of the property, and enable the sheriff to seize it under the process. “ Certainty to a common intent,” as it is technically called, can mean no more than that; for it would, even in a criminal case, enable the jury to decide whether the property described in an indictment is the same as that proved to have been stolen, and, at the same time, show to the court judicially that “ it could have been the subject-matter of the offense charged, and enable the defendant to plead his acquittal or conviction to a subsequent indictment relating to the same chattel.” — 1 Bish. Or. Proc. § 571. And, though formerly held otherwise, the rule as to certainty is not so stringent in civil, as in criminal proceedings. Ib. §§320-21.
We think, under these principles, the words of description used in the first count of the complaint were insufficiently certain. It was too indefinite to claim merely “ bonds to the amount of $2,100, issued by the county of Wilson, State of Tennessee, and known as Wilson county bonds,” &c. The requisite particularity is, however, observed in the other counts, where the denomination of the bonds is specified ; as, for example, “ two bonds of one thousand dollars each, issued by the State of Tennessee,” &c. It was not necessary to give the marks of identification, showing class, dates and numbers of the bonds, for this would be going beyond what would be required even in a criminal procedure. Nor was it necessary to allege the authority of the State of Tennessee, or of the other makers of the bonds, to issue them.—Pearce v. Thompson, 49 Ala. 210; Haynes v. Crutchfield, 7 Ala. 189; Stephens on Plead. 298.
Besides, in a suit brought by an administrator or executor, such as this, for property of the intestate or testator, in the possession of a defendant, it is a reasonable inference, that matters of description lie more within the knowledge of the party charged with the tort, than of the plaintiff, and less particularity of description is required in such casss on this account. — Stephens on Plead. 298.
The demurrer should have been sustained as to the first count, and was properly overruled as to the second, third and fourth counts of the complaint.
The motion docket is no part of the records proper of the Circuit Court, and proceedings shown by it can only become so by being enrolled as matter of record, or by bill of exceptions, which is the better and more approved practice. We cannot, therefore, consider the assignment of error based on *149tlie refusal of tbe court below to arrest tbe judgment, this proceeding not being a part of the record.—Waring v. Gilbert, 28 Ala. 295.
There was no error in allowing tbe plaintiff, when testifying as a witness for himself, to state that be was put on inquiry as to tbe bonds sued for, by information received from others, and by bis own idea of the wealth of tbe intestate. This was merely introductory, and as much a matter of inducement to tbe main issue in dispute, as tbe statement of bis place of residence, vocation, or other like preliminary fact, opening tbe case up for tbe understanding oftbe court and jury.
Tbe objection to tbe 7th direct interrogatory to the witnesses Stratton and Morris was untenable, and properly disallowed. It was general, and a part of the answer was relevant and admissible. The witness purchased some of tbe bonds, and tbe conversation bad by him with David, tbe intestate, at or about the time of tbe negotiation and purchase, was a part of tbe ges gestee. It is proper to overrule general objections, in such cases, where tbe answer contains competent as well as incompetent evidence.—Newton v. Jackson, 23 Ala. 335. And so with tbe correspondence between tbe intestate and these witnesses, showing tbe transmission of money by him, to be invested in like securities with those sued for in tbe present action.
It was permissible for Morris to adopt the answers of Stratton, made to tbe interrogatories propounded to tbe witnesses, tbe depositions having been taken under a joint commission. Such evidence is competent; but tbe objection may go to tbe credibility of a deposing witness, or not, according to tbe circumstances and the nature of tbe answer.—Insurance Co. v. Stephens, 51 Ala. 121; Buckley v. Cunningham, 34 Ala. 69.
Tbe court did not err in overruling tbe objection to New-ell’s testimony. That portion of it was certainly relevant, which tended to show that bonds of the description of those in dispute were found on tbe premises of tbe intestate a few days after bis decease, and were taken possession of by tbe defendant under a claim of ownership. If any part of this testimony was illegal, or irrelevant, tbe defendant should have separated it by proper specification.
Tbe plaintiff was properly permitted, also, to prove tbe monetary transactions with Horton, and tbe payment of a large sum of money by him to tbe deceased. This was competent to show the latter’s financial resources, and, as no money was found in bis possession at tbe time of his death, it strengthened tbe probability of bis having invested bis own funds in these bonds, tbe title of which is in dispute.
*150The Circuit Court clearly erred, however, in permitting the plaintiff to introduce the letters from Jones and Newell, and his own letter to the former, which was returned by mail with an indorsement on it signed by Jones. This correspondence tended' to show the conversion of the bonds by the defendant, and was mere hearsay. The facts, if true, should have been proved by the authors of the letters, Jones and Newell themselves, or other competent witnesses who were cognizant of them, and not second-handed by their unsworn statements.
It is insisted by appellee’s counsel, that this evidence is cumulative, and ought not to furnish ground of reversal, even if improperly admitted. This principle may apply to chancery cases, where the record shows that there is sufficient legal evidence to sustain the decree, to which no objection has been sustained. The reason for such a rule is, that the appellate court, in chancery cases, has power on appeal to review all the facts, as well as the law. But not so on writ of error or appeal from a court of law, where questions of fact are determined by the jury, and are not subject to revision by this court. In such cases, error being shown, there is presumption of injury ; and the rule is to reverse, unless it affirmatively and clearly appears, that no injury could have resulted to the complaining party.—Todd v. Neal, 49 Ala. 266; 1 Brick. Dig. p. 780, §§ 100, 106.
The court also erred, in admitting the testimony of the witnesses McKinney, Hiñe and Richardson, as to the intestate, David’s, declarations regarding his investments in Tennessee bonds. It tended to prove a material fact in the present cause, and was hearsay most obviously, being in no wise merely explanatory of possession.
We have examined the other objections interposed by the appellant, to some of the evidence, and are of opinion that they are not well taken.
Because of the errors, however, in the rulings of the Circuit Court above mentioned, the judgment mus,]; be reversed, and the cause remanded.